Name: Commission Regulation (EC) NoÃ 1775/2004 of 14 October 2004 setting the production levies in the sugar sector for the 2003/04 marketing year
 Type: Regulation
 Subject Matter: EU finance;  production;  agricultural policy;  beverages and sugar
 Date Published: nan

 15.10.2004 EN Official Journal of the European Union L 316/64 COMMISSION REGULATION (EC) No 1775/2004 of 14 October 2004 setting the production levies in the sugar sector for the 2003/04 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), and in particular the first indent of Article 15(8) thereof, Whereas: (1) Article 8 of Commission Regulation (EC) No 314/2002 of 20 February 2002 laying down detailed rules for the application of the quota system in the sugar sector (2), provides that the basic production levy and the B levy together with, if required, the coefficient referred to in Article 16(2) of Regulation (EC) No 1260/2001 for sugar, isoglucose and inulin syrup are to be set before 15 October in respect of the previous marketing year. (2) For the 2003/04 marketing year, the estimate of the overall loss recorded in accordance with Article 15(1) and (2) of Regulation (EC) No 1260/2001 requires, in accordance with paragraphs 3 and 4 of that Article, the adoption of 2 % for the basic levy and 27,050 % for the B levy. (3) The overall loss recorded on the basis of known data and in accordance with Article 15(1) of Regulation (EC) No 1260/2001 is covered in its entirety by the receipts from the basic production levy and the B levy. As a result, there is no need to set the coefficient referred to in Article 16(2) of that Regulation for the 2003/04 marketing year. (4) The Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The production levies in the sugar sector for the 2003/04 marketing year shall be as follows: (a) EUR 12,638 per tonne of white sugar as the basic production levy on A sugar and B sugar; (b) EUR 170,929 per tonne of white sugar as the B levy on B sugar; (c) EUR 5,330 per tonne of dry matter as the basic production levy on A isoglucose and B isoglucose; (d) EUR 73,014 per tonne of dry matter as the B levy on B isoglucose; (e) EUR 12,638 per tonne of dry matter sugar/isoglucose equivalent as the basic production levy on A inulin syrup and B inulin syrup; (f) EUR 170,929 per tonne of dry matter sugar/isoglucose equivalent as the B levy on B inulin syrup. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 50, 21.2.2002, p. 40. Regulation as last amended by Regulation (EC) No 38/2004 (OJ L 6, 10.1.2004, p. 13).